DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4 and 6-10 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to printer which prints the downloaded print data based on data where hash value calculated by using the print data are compared, and printing is cancelled in a case where first hash value and the second hash value are not the same. 
Claims 1 and 10 identify the uniquely distinct features of “wherein the first calculation describes the first hash value calculated based on the print data into the index file in which a print data uniform resource locator (URL) indicating the acquisition source of the print data is described, wherein the first hash value is a hash value which is added when the print data URL is to be described in the index file, and wherein the second hash value is a hash value which is acquired through addition when the print data is acquired”. Claim 10 is a method version of claim 1.
The closest prior arts are Ohno, US 2007/0206212, Hayasaki, US 2008/0304751 and Kitagata, US 2017/0031638.
The closest prior arts teach calculating first hash value and calculating second hash value and comparing the two to see if they match or not and print processing accordingly or cancel the printing but however, fail to explicitly teach the limitations such 
Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 10 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, see figs. 9-14. 
It follows that claims 2, 4 and 6-9 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Isshiki, US 2009/0284779 teaches if two hash values match or not, paragraph 131.
Watanabe, US 2015/0262042 teaches adding hash values to the commands, paragraph 69.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/           Examiner, Art Unit 2672                                                                                                                                                                                             
/MOHAMMAD H GHAYOUR/           Supervisory Patent Examiner, Art Unit 2672